Citation Nr: 1724498	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.   08-39 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to June 1983; from January to July 1991, in Operation Desert Storm; and from November 2004 to February 2006 in Iraq, Southwest Asia.  The Veteran also served in the Army Reserves and the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2013, July 2014, and March 2015 this matter was remanded for further development.  This matter is now returned to the Board for further review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1980 to June 1983, January 1991 to July 1991, and November 2004 to February 2006.  His service records also reflect or indicate that he served in the Army National Guard from August 1983 to February 1990, in the Army Reserves sometime between February 1990 and January 1993, in the Army National Guard from January 1993 to September 1997, and in the Army Reserves from September 1997 to around November 2004.  His service in the Army National Guard included active duty for training (ADT) in June 1985 and from June 1989 to July 1989.  See Service Personnel Records; compare to Deferred Rating Decision, April 2010.

The Veteran contends that he has gastroesophageal reflux disease (GERD) that was caused by his service in Saudi Arabia in 1991.  He asserts that he has experienced symptoms since he returned from Saudi Arabia that has worsened over time.

An October 2013 VA examination report reflected that the VA examiner opined that there was "no clear and unmistakable evidence indicating a gastrointestinal disorder, other than IBS, claimed as GERD was or was not aggravated during or by the Veteran's service from November 2004 to February 2006," and that he could not provide such an opinion without resorting to mere speculation.  As such, the October 2013 VA examiner did not address, among other things, whether the Veteran's GERD was related to his active service, particularly his service in 1991 in Saudi Arabia.  Moreover, the VA examiner noted that the Veteran had reported that he had GERD since 2007 or 2008, and it is not clear to the Board whether this was noted in error as it is not consistent with the Veteran's reports to his treating physicians and at the DRO hearing that his symptoms began in 1991 (nor is it consistent with the medical evidence already of record).

An October 2014 VA medical opinion was obtained from another examiner.  He cited the October 2013 VA examination report with regard to the Veteran having reported a history of GERD since 2007 or 2008.  Although the examiner acknowledged the March 2002 private treatment record showing complaints of symptoms, it was not noted or otherwise acknowledged that the Veteran reported (per that record) that he had experienced symptoms since he service in Saudi Arabia (in 1991), and opined that there was no evidence of the Veteran's GERD being related to his service, or being aggravated by his service from 2004 to 2006.

Due to the inadequacies with the October 2013 VA examination report and October 2014 VA medical opinion, in March 2015, the Board remanded this matter to afford the Veteran a new VA examination to elicit a history from the Veteran of his symptoms and their onset, and to obtain a new medical opinion as to whether his hiatal hernia with reflux or GERD had its onset in service in 1991 after he served in Saudi Arabia; and if not, then whether his hiatal hernia with reflux or GERD that was diagnosed in 2002 was aggravated by his subsequent service between 2004 and 2006.

A December 2015 examination report reflected that the VA examiner opined that the GERD or reflux disease did not increase beyond normal progression between 2004 and 2006.  The examiner commented that there is no cause or link between the oil fires as stated, and the incidents/development of gastroesophageal reflux disease.  He also noted the claimed condition(s) or gastroesophageal reflux disease or reflux disease did not have any onset or manifestation during the Veteran's service in 1991 (including Saudi Arabia).  The examiner stated that he reviewed the Veteran's file and there were no additional records from when he reviewed the Veteran's file and provided an opinion in October 2014.  

Following the December 2015 examination, additional pertinent medical evidence was added to the record; and it is this additional evidence that necessitates a further remand.  Notably, the December 2015 examiner had stated that there were no additional records from when he provided the original October 2014 opinion and the December 2015 examination.  The physical examination of the Veteran was on December 16, 2015; however, the examiner completed/signed the report of that examination on December 24, 2015.  Critically, STRs were submitted on December 18, 2015 that the examiner did not review.  New medical records were submitted in January 2016 that had also not been reviewed.  In light of the above information, a remand is required to allow review of these records that had been submitted in December 2015 and January 2016. 

It is important to note that the December 2015 submission included STRs that revealed a 2002 medical report, which the Veteran marked "no" for frequent indigestion or heartburn.  Also, in a 2005 post-deployment assessment the Veteran marked "no" to having frequent indigestion.  Private treatment records that were submitted in January 2016 revealed that the Veteran was diagnosed with laryngopharynegal reflux and was continuing to have problems.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion, which addresses the December 2015 and January 2015 submitted records. 
Accordingly, the case is REMANDED for the following action:


1.  Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist.  For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the electronic file.

2.  After completing the aforementioned, return the Veteran's electronic claims file to the examiner who conducted the December 2015 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another appropriate examiner should be asked to review the electronic file and answer the questions posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination. The examination report must reflect that review of the claims folder occurred, to include the additional records and a copy of this remand.

a)  Whether it is at least as likely as not (meaning likelihood of at least 50%) that any current GERD or reflux disease (Laryngopharynegal reflux) had its onset during the Veteran's service in 1991 (including service in Saudi Arabia);
 
b)  If not, then whether the Veteran's diagnosed reflux disease increased beyond the normal progression of the disease during his service between November 2004 and February 2006.  If so, then also address whether there is clear and unmistakable evidence that it was NOT aggravated by his service from 2004 to 2006.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

While review of the entire electronic claims folder is required, the Board encourages the examiner to take note of the records submitted in December 2015 and January 2016. 

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC should include consideration of all evidence added to the record since the December 16, 2016 examination, including those STRs and medical records that had been submitted in December 2015 and January 2016.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






